AMENDMENT TO THE ETF SERIES SOLUTIONS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 22nd day of August, 2013, to the Custody Agreement, dated as of May 16, 2012, as amended(the "Agreement"), is entered into by and between ETF SERIES SOLUTIONS, a Delaware statutory trust (the "Trust") and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of ETF Series Solutions: Exhibit E, the Vident International Equity Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ETF SERIES SOLUTIONS By: /s/ Michael A. Castino Name: Michael A. Castino Title: President U.S. BANK, N.A. By: /s/ Michael L. Ceccato Name: Michael L. Ceccato Title: Vice President 1 Exhibit E to the ETF Series SolutionsCustody Agreement Name of Series Vident International Equity Fund Base fee for USBFS Fund Accounting, Fund Administration, Chief Compliance Officer, Transfer Agent/Shareholder & Account Services, Custody and Distribution Based on average net assets (i.e. “AUM”) of the ETF, the greater of… basis points on the first $million basis points on the balance Or, $ (Year 1 50% discount minimum fee of $) $ (Year 2 25% discounted minimum fee of $) Domestic Custody Services Portfolio Transaction Fees § $ – Book entry DTC transaction/Federal Reserve transaction/principal paydown § $ – Short Sales § $ –US Bank Repo agreement/reverse repurchase agreement/time deposit/CD or other non- depository transaction § $ – Option/ SWAPS/future contract written, exercised or expired § $ – Mutual fund trade/Fed wire/margin variation Fed wire § $ – Physical transaction § $ – Check disbursement (waived if U.S. Bancorp is Administrator) § $ – Segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. 2 Exhibit E (continued) to the ETF Series SolutionsCustody Agreement Global Custody Services COUNTRY INSTRUMENT SAFEKEEPING (BPS) TRANSACTION FEE Argentina All $ Australia All $ Austria All $ Bahrain All $ Bangladesh All $ Belgium All $ Bermuda All $ Botswana All $ Brazil All $ Bulgaria All $ Canada All $ Cayman Islands* All $ Channel Islands* All $ Chile All $ China“A” Shares All $ China “B” Shares All $ Columbia All $ Costa Rica All $ Croatia All $ Cyprus* All $ Czech Republic All $ Denmark All $ Ecuador All $ Egypt All $ Estonia All $ Euromarkets** All $ Finland All $ France All $ Germany All $ Ghana All $ Greece All $ Hong Kong All $ Hungary All $ Iceland All $ India All $ Indonesia All $ Ireland All $ Israel All $ Italy All $ Jamaica* All $ Japan All $ Jordan All $ Kazakhstan All $ Kenya All $ Latvia Equities $ Latvia Bonds $ Lebanon All $ Lithuania All $ Luxembourg All $ Malaysia All $ Malta All $ Mauritius All $ Mexico All $ Morocco All $ Namibia All $ Netherlands All $ New Zealand All $ Nigeria All $ 3 Norway All $ Oman All $ Pakistan All $ Palestinian Autonomous Area* All $ Peru All $ Philippines All $ Poland All $ Portugal All $ Qatar All $ Romania All $ Russia Equities $ Russia MINFINs $ Serbia* All $ Singapore All $ Slovak Republic All $ Slovenia All $ South Africa All $ South Korea All $ Spain All $ Sri Lanka All $ Swaziland All $ Sweden All $ Switzerland All $ Taiwan All $ Thailand All $ Trinidad & Tobago* All $ Tunisia All $ Turkey All $ UAE All $ United Kingdom All $ Ukraine All $ Uruguay All $ Venezuela All $ Vietnam* All $ Zambia All $ 4 Exhibit E (continued) to the ETF Series Solutions Custody Agreement NOTE: MLP Funds pricing may vary from the above annual fees and are TBD per investment strategy Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. *Subject to annual CPI increase, Milwaukee MSA. Fees are calculated pro rata and billed monthly Advisor’s Signature below acknowledges approval of the domestic and global fee schedules on this Exhibit E. Exchange Traded Concepts, LLC By: /s/ J. Garrett Stevens Printed Name:J. Garrett Stevens Title: Chief Executive Officer Date: 9/3/13 5
